Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, A) a cross section of the busbar is reduced in the vertical direction at the position of the recess of claim 7 and B) a cross section is reduced symmetrically of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (US 2011/02221429 A1).
Regarding claim 1, Tamura at fig. 4A-4B, ¶0034 (see annotated drawing below) discloses all the elements including a busbar 11 for current transport, comprising: conductive material (conductor 11) that extends along a current direction; and a recess, as shown, for a magnetic field sensor, the recess extending, as shown, into the conductive material, a middle of the recess, as shown, being shifted by a predetermined distance from a middle of the conductive material 11 in a direction of an edge, as shown, of the conductive material, and a frequency dependency of a magnetic field, fig. 4B, which is induced by an alternating current flowing along the current direction, as shown, is reduced in comparison with a busbar having a central recess.

    PNG
    media_image1.png
    769
    509
    media_image1.png
    Greyscale

Regarding claim 2, Tamura at fig. 4A-4B, ¶0034 (see annotated drawing above) discloses the busbar as claimed in claim 1, wherein the predetermined distance is more than 10 percent, as shown, of a distance between the middle of the recess and the edge of the conductive material.
Regarding claim 3, Tamura at fig. 4B, ¶0034 (see annotated drawing above) discloses the busbar as claimed in claim 1, wherein the recess extends fully through the conductive material.
Regarding claim 5, Tamura at fig. 4A-4B, ¶0034 (see annotated drawing above) discloses the busbar as claimed in claim 1, wherein a cross section of the busbar at a position, as shown, of the recess is reduced in comparison with a cross section of the busbar away, as shown at “width of 11”, from the recess by more than the cross section of the recess.
Regarding claim 6, Tamura at fig. 4B, ¶0034 (see annotated drawing above) discloses the busbar as claimed in claim 1, wherein the busbar comprises a cross-sectional area perpendicular to the current direction which has a horizontal extent H, and a vertical extent V, the middle of the recess being shifted in a horizontal direction and the recess extending in a vertical direction into the conductive material.
Regarding claim 8, Tamura at fig. 4A-4B, ¶0034 (see annotated drawing above) discloses the busbar as claimed in claim 6, wherein a cross section of the busbar is reduced, due to area of recess in 11, in the horizontal direction at the position of the recess.
Regarding claim 9, Tamura at fig. 4A-4B, ¶0034 (see annotated drawing above) discloses the busbar as claimed in claim 6, wherein a cross section is reduced symmetrically, due to symmetrical slit 11c .
Regarding claim 10, Tamura at fig. 4B, ¶0034 (see annotated drawing above) discloses the busbar as claimed in claim 6, wherein the horizontal extent H of the busbar in the horizontal direction is greater, as shown, than the vertical extent V of the busbar in the vertical direction.
Regarding claim 14, Tamura at fig. 1B, ¶0035 discloses the power module for generating supply power for an electrical load, comprising: a current generating circuit (¶0062-0063) configured to provide a supply voltage; and a busbar according to claim 1 coupled to the current generating circuit.
Regarding claim 16, Tamura at fig. 1B, ¶0035 discloses the power module as claimed in claim 14, wherein the current generating circuit is configured to provide an alternating voltage [“not using the battery” ¶0062].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, are rejected under 35 U.S.C. 103 as being unpatentable over Tamura as applied to claim 1 and 6 above, and further in view of Rippel (US 5041780).
Regarding claim 4, Tamura discloses a further recess, as shown above, which extends into the conductive material, a middle of the further recess, an opposite edge of the conductive material, and the opposite edge lying opposite the edge. Tamura is silent about said middle of the further recess being shifted by the predetermined distance from a middle of the conductive material in a direction of an opposite edge of the conductive material, and the opposite edge lying opposite the edge. Tamura at least at ¶0018 suggests use of different area for different current magnitudes to detect magnetic field in current carrying area. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to reposition further recess as claimed, in order to detect magnetic field generated according to repositioned slit 11c (further recess) of a conductor. 
Regarding claim 7, Tamura at ¶0063 discloses all the elements of the claimed invention including modification of thickness. Ripple in similar environment, particularly at fig. 2b as shown below discloses a cross section of the busbar is reduced in the vertical direction.
		
    PNG
    media_image2.png
    256
    412
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify busbar of Tamura as taught by Ripple, in order to measure temperature/heat flow (see lines 5-25 of column 4). Modified busbar discloses a cross section of the busbar is reduced in the vertical direction at the position of the recess.

Claim 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura as applied to claim 1 above, and further in view of Futakuchi et al. (WO 2016/056135 A1), hereafter Futakuchi.
Regarding claim 11, Tamura discloses a magnetic sensor configured to be sensitive to magnetic field components perpendicular to the current direction and a recess. Tamura is silent about said magnetic field sensor, arranged in the recess, configured to be sensitive to magnetic field components perpendicular to the current direction. Futakuchi at fig. 8B, as shown below, in a similar current sensing environment discloses a magnetic field sensor 11 arranged in the recess 1c, configured to be sensitive to magnetic field components perpendicular to the current direction, as shown. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have sensor in a recess, in order to suppress the effects of external magnetic fields (see Abstract).


    PNG
    media_image3.png
    568
    558
    media_image3.png
    Greyscale

Regarding claim 12, Futakushi  discloses the busbar as claimed in claim 11, further comprising: a further magnetic field sensor 12, arranged in the recess, configured to be sensitive to magnetic field components perpendicular to the current direction.
Regarding claim 13, Futakushi  discloses the busbar as claimed in claim 12, wherein the magnetic field sensor and the further magnetic field sensor are arranged on different sides of a symmetry plane P1 of the busbar.
Regarding claim 15, Tamura discloses all the elements including a housing 13 at fig. 1B to integrate said sensor and said busbar with said recess inside. Tamura also discloses current generation circuit. Tamura is silent about said housing which contains the current generating circuit. It would have been obvious to a person having ordinary skill in the art before the effective filing date to add said current generation circuit inside the housing for protection of current generation circuit from an external forces and/or weather.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



May 14, 2022